Citation Nr: 1203001	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the VA Form 9 received February 19, 2008 was timely as to the issue of propriety of severance of service connection for bilateral breast reduction with residual scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to July 2005. 

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2008 letter denial rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The veteran testified before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is associated with the claims file.

In her March 2008 notice of disagreement (NOD), the Veteran specifically asked to reopen her claim for service connection for bilateral breast reduction with residual scars, but the Agency of Original Jurisdiction (AOJ) has not yet adjudicated this claim.  Therefore, the Board does not have jurisdiction over it.  This claim is therefore referred to the AOJ for appropriate action. 


FINDING OF FACT

During her October 2011 hearing, the Veteran testified that she wished to withdraw her appeal as to the issue of timeliness of the February 2008 VA Form 9.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of timeliness of the VA Form 9 received February 19, 2008 as to the issue of propriety of severance of service connection for bilateral breast reduction with residual scars have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2006 rating decision, the RO proposed to sever service connection for bilateral breast reduction with residual scars.  In a November 2006 rating decision, the RO effectuated the proposed severance, effective in March 2007.  The notification letter was dated in December 2006.  The Veteran submitted an NOD in April 2007.  Accordingly, the RO issued a statement of the case (SOC) in July 2007.  The notification letter was dated in the same month.  The Veteran filed her substantive appeal using VA Form 9 in February 2008.  The RO received it on February 19, 2008.  By letter in February 2008, the RO notified the Veteran that her substantive appeal was not timely.

In March 2008, the Veteran filed an NOD as to the issue of timeliness of her February 2008 substantive appeal.  The RO issued an SOC in August 2008.  In September 2008, the Veteran timely perfected her appeal as to the issue of timeliness of the February 2008 VA Form 9.  On the September 2008 VA Form 9, she requested a hearing before the Board and stated she would appear before the Board in Washington, DC.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge and testified that she wished to withdraw her appeal as to the issue of timeliness of the February 2008 VA Form 9.  Instead, she asked that her claim for service connection for bilateral breast reduction with residual scars be reopened.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011).

The Bord accepts the Veteran's request to withdraw her appeal.  Accordingly, the Board finds that the Veteran has withdrawn her appeal as to the issue of timeliness of the February 2008 VA Form 9.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The claim to find timely the VA Form 9 received February 19, 2008 as to the issue of propriety of severance of service connection for bilateral breast reduction with residual scars is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


